BERANEK, Judge,
concurring specially.
I reluctantly concur in the majority’s af-firmance because I conclude that reversible error has not been demonstrated. I am, however, troubled by the trial court’s statements in the order on petition for rehearing and clarification. Both plaintiffs and defendants moved for clarification as to the damages and the court stated it was “unable at this time to specify the amount of each category of damage suffered by the plaintiffs.” This order was entered approximately one year after the trial and in the absence of any matters clarifying the statement, I conclude it to be an expression by the trial court as to lack of memory only at the particular time that the order in question was entered. I thus concur because evidence appears in the record supporting amounts claimed by plaintiffs substantially in excess of the amounts awarded in damages by the final judgment.